                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                    LONDON

 UNITED STATES OF AMERICA,                     )
                                               )
       Plaintiff,                              )          No. 6:18-CR-26-REW-HAI
                                               )
 v.                                            )
                                               )                    ORDER
 DILLON DALTON,                                )
                                               )
       Defendant.                              )

                                     *** *** *** ***

       After conducting proceedings under Rule 11, see DE #65 (Minute Entry), Judge

Ingram recommended that the undersigned accept Dillon Dalton’s guilty plea and adjudge

him guilty of a lesser-included offense of the lone count of the Indictment. See DE #66

(Recommended Disposition); see also DE #64 (Binding Plea Agreement) (detailing the

lesser-included offense). The magistrate judge informed Defendant of his “right to object”

to these recommendations and “to secure de novo review from” the undersigned. DE #66,

at 3. Judge Ingram imposed a 3-day deadline for any such objection. See id. That deadline

has passed, and neither Defendant nor the United States has objected.

       The Court is not required to “review . . . a magistrate’s factual or legal conclusions,

under a de novo or any other standard, when neither party objects to those findings.”

Thomas v. Arn, 106 S. Ct. 466, 472 (1985); see also United States v. Walters, 638 F.2d

947, 949-50 (6th Cir. 1981) (holding that a failure to file objections to a magistrate judge’s

recommendation waives the right to appellate review); Fed. R. Crim. P. 59(b)(2)-(3)

(limiting de novo review duty to “any objection” filed); 28 U.S.C. § 636(b)(1) (limiting de

novo review duty to “those portions” of the recommendation “to which objection is made”).
       The Court thus, with no objection from any party and on full review of the record,

ADOPTS DE #66, ACCEPTS Dalton’s guilty plea, and ADJUDGES him guilty of the

lesser-included offense of the lone count of the Indictment to which he pleaded. 1 The Court

will issue a separate sentencing order. 2

       This the 6th day of February, 2019.




1
  This does not impact the status that the binding plea agreement remains “pending” for the
undersigned’s “consideration as part of final sentencing.” DE #66, at ¶ 5.
2
  At the hearing, Judge Ingram remanded Dalton to custody. See DE #65. The Court, thus,
need not further address detention, at this time.
